1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES OF AMERICA,            No.    2:18-cv-721-WBS-DB
13               Plaintiff,

14       v.                               MEMORANDUM AND ORDER RE:
                                          CROSS-MOTIONS FOR SUMMARY
15   STATE OF CALIFORNIA; and             JUDGMENT
     CALIFORNIA STATE LANDS
16   COMMISSION, an agency of
     the State of California,
17
                 Defendants.
18

19                               ----oo0oo----
20            Plaintiff United States of America initiated this

21   action against defendants State of California and California

22   State Lands Commission (“Lands Commission”).     It argues that a

23   2017 California law regulating the recording of conveyances of

24   federal public lands in California (“SB 50”) is invalid because

25   it violates the United States Constitution’s Supremacy Clause.

26   Specifically, plaintiff argues both that the law runs afoul of

27   the doctrine of intergovernmental immunity and that it is

28   preempted by federal law.   Defendants maintain that SB 50 is a
                                      1
1    proper exercise of the state’s right to regulate conveyances of

2    land within its borders.

3               Currently before this court are plaintiff’s and

4    defendants’ cross-motions for summary judgment.    (Docket Nos. 20

5    & 24.)

6    I.   Factual and Procedural Background

7               California’s SB 50 states that it is the policy of the

8    State of California to “discourage conveyances that transfer

9    ownership of federal public lands in California from the federal

10   government.”   Cal. Pub. Res. Code § 8560(b)(1).   California’s

11   Governor Edmund G. Brown Jr. signed SB 50 on October 6, 2017.

12   (McVeigh Decl. Ex. 1 (Docket No. 20-2).)   The law went into

13   effect on January 1, 2018.   (Id.)

14              A central mechanism through which SB 50 seeks to

15   discourage conveyances of federal land is the requirement that,

16   in order to record a deed or other documents related to the

17   conveyance of federal land with a California county recorder, a

18   grantee of federal lands must present a certificate of compliance

19   from the Lands Commission.   SB 50 also provides for a civil

20   penalty of up to $5000 to be levied against any person who
21   knowingly presents for filing with a county recorder a document

22   related to the conveyance of federal land unaccompanied by a

23   Lands Commission certificate of compliance.   Cal. Gov’t Code §

24   6223(a).

25              SB 50 defines “conveyance” broadly to encompass “any

26   method, including sale, donation, or exchange, by which all or a
27   portion of the right, title, and interest of the United States in

28   and to federal lands located in California is transferred to
                                      2
1    another entity.”   Cal. Pub. Res. Code §   8560(a)(2).   It does

2    not, however, apply uniformly to all conveyances of federal

3    lands.   There are six categories of conveyances for which the

4    Lands Commission is required to waive its right of refusal and

5    automatically issue a certificate of compliance.    Cal. Pub. Res.

6    Code §§ 8560(b)(2)(D)(ii) & (f).

7              Four of these categories were included in Section

8    8560(f) of SB 50, as originally enacted.   They are: conveyances

9    of federal public lands which the Lands Commission deems to be

10   “routine;” conveyances of federal public lands pursuant to a

11   conservation plan; the renewal of a lease that was in existence

12   as of January 1, 2017; and the “conveyance of federal public

13   lands to a federally recognized Native American tribe or lands

14   taken into or out of trust for a Native American tribe or

15   individual Native American.”   Id. § 8560(f)(3).

16             In June 2018, following the plaintiff’s initiation of

17   this action, California amended SB 50 with Senate Bill 854.        That

18   amendment established two new categories of conveyances for which

19   the Lands Commission must automatically issue certificates of

20   compliance.   The first is conveyances of federal public lands to
21   the State of California.   Id. § 8560(f)(5).   The second is:

22             The conveyance of any federal public lands not
               managed by the federal National Forest Service,
23             the federal Bureau of Reclamation, the federal
               Bureau of Land Management, the United States Fish
24             and Wildlife Service, or the federal National
               Park Service unless the land conveyed satisfies
25             any of the following:
26                      a. Is part of a national monument or
                           national marine sanctuary.
27                      b. Contains national conservation lands.
                        c. Is land placed in the National Register
28                         of Historic Places.
                                       3
1                        d. Is designated for preservation or
                            conservation uses.
2
     Id. § 8560(f)(4).     Conveyances of federal land that fall
3
     into any of the six above categories are automatically
4
     entitled to a certificate of conveyance from the Lands
5
     Commission.     No timeframe is prescribed by statute within
6
     which the Lands Commission must complete these automatic
7
     certificate issuances.     (Pl.’s Mot. for Summ. J. at 21
8
     (Docket No. 20).)     Lands Commission staff have never
9
     refused to issue a certificate of compliance when requested
10
     to do so.     (Lucchesi Decl. ¶ 12 (Docket No. 24-3).)
11
                 Certificates of compliance are not automatically issued
12
     for conveyances of federal land that fall outside the categories
13
     enumerated above.     Prospective purchasers in these conveyances
14
     may only secure a certificate of compliance from the Lands
15
     Commission if the commission is first provided with a right of
16
     first refusal or the right to arrange for the transfer of the
17
     federal public land to another entity (“refusal rights”).
18
     Additionally, under SB 50, conveyances of federal public land
19
     subject to this requirement are “void ab initio” unless the Lands
20
     Commission was provided with these refusal rights.        Cal. Pub.
21
     Res. Code § 8560(b)(2)(A).
22
                 SB 50 requires the Lands Commission to evaluate its
23
     right of first refusal at a public hearing.     Id. § 8560(b)(2)(C).
24
     These meetings occur approximately every other month.       (Lucchesi
25
     Decl. ¶ 4.)     To date, the Commission has declined to exercise its
26
     putative right of first refusal to purchase any federal public
27
     lands or arrange for their transfer to a third party.       (Id. ¶
28
                                        4
1    10.)

2    II.    Legal Standard

3                 Summary judgment is proper “if the movant shows that

4    there is no genuine dispute as to any material fact and the

5    movant is entitled to judgment as a matter of law.”       Fed. R. Civ.

6    P. 56(a).     A material fact is one that could affect the outcome

7    of the suit, and a genuine issue is one that could permit a

8    reasonable jury to enter a verdict in the non-moving party’s

9    favor.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

10   (1986).

11   III. Analysis

12          A.    Supremacy Clause

13                The Supremacy Clause of the United States Constitution

14   governs conflicts between state and federal laws.     It provides

15   that the “Constitution, and the Laws of the United States which

16   shall be made in Pursuance thereof . . . shall be the supreme Law

17   of the Land; and the Judges in every State shall be bound

18   thereby[.]”     U.S. Const. Art. VI, cl. 2.   The Supreme Court has

19   interpreted the Supremacy Clause as meaning that, “the states

20   have no power, by taxation or otherwise, to retard, impede,
21   burden, or in any manner control, the operations of the

22   constitutional laws enacted by congress to carry into execution

23   the powers vested in the general government.”      McCulloch v.

24   Maryland, 17 U.S. 316, 317 (1819).

25                This principle is known as the doctrine of

26   intergovernmental immunity.     Under this doctrine, a state law is
27   invalid if it “regulates the United States directly or

28   discriminates against the Federal Government or those with whom
                                         5
1    it deals.”    North Dakota v. United States, 495 U.S. 423, 435

2    (1990).

3              Under the Supremacy Clause, state laws are also invalid

4    if they are preempted by federal law.        “There are two types of

5    implied preemption: field preemption and conflict preemption.”

6    Whistler Invs., Inc. v. Depository Trust & Clearing Corp., 539

7    F.3d 1159, 1164 (9th Cir. 2008).         Field preemption is implied

8    when Congress “‘so thoroughly occupies a legislative field’ that

9    it effectively leaves no room for states to regulate conduct in

10   that field.”    Id. (quoting Cipollone v. Liggett Group, Inc., 505

11   U.S. 504, 516 (1992)).      Conflict preemption occurs when

12   compliance with both federal and state law is impossible or when

13   state law frustrates Congress’s purpose in enacting a given

14   federal statute.       See Whistler Invs., Inc., 539 F.3d at 1164

15   (Conflict preemption analysis looks to “whether a party’s

16   compliance with both federal and state requirements is impossible

17   or whether, in light of the federal statute’s purpose and

18   intended effects, state law poses an obstacle to the

19   accomplishment of Congress’s objectives.”).

20             1.      Intergovernmental Immunity
21                     a.      Direct Regulation of the Federal Government

22             Defendants’ argument that SB 50 does not directly

23   regulate the United States’ operations or property rests on a

24   purported distinction between the conveyance of a given piece of

25   real property and the recordation of a document related to that

26   conveyance.    SB 50, defendants argue, regulates the latter but
27   not the former.    (Defs.’ Cross-Mot. for Summ. J. at 9.)       In this

28   account, SB 50 is merely an expansion of existing California law
                                          6
1    governing all aspects of the title recording process.    Cf. Cal.

2    Gov’t Code §§ 27201 et seq.; Id. §§ 27279 et seq.; Id. §§ 27320

3    et seq.; Id. §§ 27360 et seq.

4              This argument is colorable with respect to those

5    conveyances for which the Commission must automatically issue

6    certificates of compliance.   There is certainty that the

7    certificates will be issued in these cases (Lucchesi Decl. ¶ 12.)

8    Given this, the regulation as it pertains to these conveyances is

9    not categorically dissimilar from the preexisting requirements

10   for title recordation under the California Government Code.

11   Thus, with respect to conveyances automatically entitled to

12   certificates of compliance, SB 50 is not an unconstitutional

13   “direct regulation” of the federal government.

14             Defendants’ argument that SB 50’s title recordation

15   requirements do not constitute a direct regulation of the United

16   States’ operations or property fails, however, with respect to

17   those conveyances which are not automatically entitled to a

18   certificate of compliance from the Lands Commission.    For these

19   conveyances, the issuance of a certificate of compliance is

20   conditioned on the extension of refusal rights to the Lands
21   Commission.

22             Importantly, the question before the court is not

23   whether defendants have, or will ever, in fact, directly regulate

24   the United States via SB 50’s refusal rights.    Rather, it is

25   whether the law, as written, seeks to directly regulate the

26   United States.   The court’s analysis is legal, not factual.     For
27   this reason, it is of no moment that the Lands Commission has yet

28   to use the power delegated to it by SB 50 in a manner that
                                      7
1    directly regulates the United States.     See United States v. City

2    of Arcata, 629 F.3d 986 (9th Cir. 2010)(holding that two cities’

3    promise that they would only enforce ordinances banning federal

4    agents or employees from engaging in military recruitment to the

5    extent the ordinances were consistent with federal law was

6    irrelevant to the analysis of whether the ordinance violated the

7    doctrine of intergovernmental immunity).

8             Defendants argue that their track record of

9    implementing SB 50 in a manner that does not directly regulate

10   the United States is relevant because, on its face, the law

11   regulates purchasers of federal land, not the government itself.

12   (Defs.’ Reply Br. in Supp. of Cross-Mot. for Summ. J. at 3

13   (Docket No. 26).)     It is the purchasers who must secure a

14   certificate of compliance from the Lands Commission before

15   recording a conveyance and it is the purchasers who must, in

16   certain circumstances, offer the Lands Commission refusal rights

17   in order to get a certificate of compliance.    (Defs.’ Cross-Mot.

18   for Summ. J at 9.)    In support of this claim, defendants argue

19   that “nothing prevents the legislature from structuring a right

20   of refusal so that it primarily regulates the purchasers, rather
21   than the United States.”    (Id.)

22            Defendants are correct that a right of refusal may be

23   imposed by statute.    It does not follow, however, that the

24   legislature can structure a statutory right of refusal such that

25   it can be exercised against a party that lacks an interest in the

26   property at issue.    Nowhere in their briefing do defendants
27   clarify how a purchaser of federal public lands could grant the

28   Lands Commission a right of first refusal to buy or arrange for
                                         8
1    the transfer of land owned by the federal government.

2              Even if it were possible for the legislature to craft

3    such a right of first refusal, there is no evidence that the

4    California legislature has done so in this case.   The plain text

5    of the statute lends no credence to this reading, and the Lands

6    Commission’s own interpretations of SB 50 have placed the onus on

7    plaintiff, not on purchasers, to provide the refusal rights.     For

8    example, in a February 12, 2018 letter to the Bureau of Land

9    Management regarding the conveyance of a parcel of land in Santa

10   Barbara County, the Lands Commission wrote that “[t]o comply with

11   state law and validly transfer the parcel, BLM must provide the

12   Commission with the right of first refusal or right to arrange

13   for the transfer of the parcel to another entity.” (McVeigh Decl.

14   Ex. 9 (Docket No. 20-2).)   In this letter, the Lands Commission

15   recognized what it now asks this court to deny: rights of first

16   refusal, even those created by statute, are exercised against the

17   owner of the real property at issue.

18             SB 50 may not expressly name the federal government as

19   its intended object of regulation, but that does not mean the law

20   does not directly regulate the United States.   This direct
21   regulation is most immediately evident in section 8560(b)(2)(A),

22   which declares “void ab initio” certain conveyances of federal

23   land if the Lands Commission is not first offered refusal rights

24   to that land.   The law’s title recordation requirements also

25   impose direct and intrusive, though perhaps less proximate,

26   regulations on the federal government.
27             Title recordation is a significant and almost

28
                                      9
1    inextricable component of the process of land conveyance.1    As a

2    result, conditioning purchasers’ ability to record a title to

3    recently acquired federal public lands on whether the government

4    provided the Lands Commission with refusal rights in those lands

5    trespasses on the federal government’s ability to convey land to

6    whomever it wants.   The law subjects federal determinations about

7    the conveyance of federal land to review by the Lands Commission;

8    its refusal rights requirement and declaration that certain

9    conveyances of federal land are “void ab initio” unless that

10   requirement has been complied with appropriate for California the

11   power to “directly obstruct the activities of the

12   Federal Government.”   North Dakota, 495 U.S. at 437–38.

13             For these reasons, the court agrees with plaintiff that

14   SB 50 unconstitutionally directly regulates the federal

15   government with respect to the federal public lands managed by

16   the federal National Forest Service, the federal Bureau of

17   Reclamation, the federal Bureau of Land Management, the United

18   States Fish and Wildlife Service, and the federal National Park

19   Service, as well as with respect to those federal lands that meet

20   the conditions enumerated in Section 8560(f)(4)(A)-(D).
21   Accordingly, these portions of SB 50 unconstitutionally violate

22   the doctrine of intergovernmental immunity.

23                  b.   Discrimination against the United States and
                    those with whom it deals
24
          1    In California, nearly all grantees of real property
25   record the deed instrument in the county in which the property is
26   located. (Haase Decl. ¶ 23 (Docket No. 20-7).) Moreover, title
     recordation is often required by financial institutions and
27   insurance companies considering providing financing or insurance
     coverage to a land owner with respect to a given property. Id.
28
                                     10
1                Even if a regulation does not directly regulate the

2    United States, it may still violate the doctrine of

3    intergovernmental immunity if it discriminates against the United

4    States or those with whom it deals.     Discriminatory regulations

5    are those that are not imposed on “similarly situated

6    constituents of the State” and which have no “basis unrelated to

7    the object’s status as a Government contractor or supplier.”

8    North Dakota v. United States, 495 U.S. 423, 438 (1990).

9    Importantly, even regulations that discriminate against those

10   with whom the government deals may nonetheless survive if, “the

11   inconsistency is directly related to and justified by significant

12   differences between the two classes.” Davis v. Mich. Dep’t of

13   Treasury, 489 U.S. 803, 804 (1989)(citation and quotation marks

14   omitted).

15               The statutory language of SB 50 makes clear that it

16   applies only to purchasers and grantees of federal public lands:

17   only those trying to record documents related to conveyances of

18   federal public lands must present a certificate of compliance

19   from the Lands Commission, and only they are subject to monetary

20   penalties if they fail to do so.      See Cal. Gov’t Code § 6223(a).
21   In United States v. California, 314 F. Supp. 3d 1077 (E.D. Cal.

22   2018)(Mendez J.), Judge Mendez considered the constitutionality

23   of a California law that, among other things, imposed civil

24   penalties on California employers that allowed federal

25   immigration enforcement officials into nonpublic areas of their

26   places of business.    Judge Mendez found the penalties
27   impermissibly discriminatory.   They were, he ruled, a “clear

28   attempt to meddle with federal government activities indirectly
                                      11
1    by singling out for regulation those who deal with the

2    government.”     Id. at 1096 (quotations and citation omitted).

3             Requesting a Lands Commission certificate of compliance

4    to which one is automatically entitled may be a relatively minor

5    inconvenience.    It is, however -- like SB 50’s threat of a $5,000

6    monetary penalty for attempting to record a document without a

7    Lands Commission certificate of compliance -- a burden born

8    exclusively by those who deal with the federal government.     These

9    aspects of SB 50 apply to all conveyances of federal public lands

10   in California except those acquired by a federal agency through a

11   foreclosure proceeding.    Compare Cal. Pub. Res. Code §

12   8560(a)(3), with id. at § 8561.    Like the monetary fine at issue

13   in United States v. California, 314 F. Supp. 3d 1077, these

14   recording requirements impermissibly discriminate against those

15   who deal with the federal government by singling them out for

16   discriminatory, if not particularly burdensome, regulation.

17            Defendants advance no argument that these aspects of SB

18   50 are constitutional.    Accordingly, the court holds that SB 50,

19   as it applies to the categories of conveyances listed in §

20   8560(f), violates the doctrine of intergovernmental immunity by
21   discriminating against the land purchasers who deal with the

22   United States.

23            Under SB 50, purchasers of federal lands to which

24   California asserts refusal rights face an even greater burden

25   than grantees in conveyances encompassed by § 8560(f).     Because

26   California may exercise a right of first refusal over the real
27   property these purchasers seek to acquire, they face a level of

28   uncertainty and potential delay that all others are spared from.
                                       12
1             Defendants claim that the lands subject to SB 50’s

2    right of first refusal are of an especially sensitive nature and

3    that they are therefore “not similarly situated to properties

4    that might be sold by non-federal parties in California.”

5    (Defs.’ Cross-Mot. for Summ. J. at 13.)    Because SB 50’s right of

6    first refusal is related to and justified by this significant

7    difference, defendants argue, it is constitutional.    (Id. at 13-

8    14.)

9             This argument assumes that some categories of federal

10   land, e.g. those designated for conservation use or managed by

11   the National Park Service, are categorically different from all

12   other real property in California.    In other words, the

13   defendants implicitly argue that if a given piece of real

14   property is part of a national monument or is managed by the

15   Bureau of Land Management, its sensitivity and uniqueness are

16   intrinsically greater than those of all other real property in

17   California.    The court rejects this supposition and, with it,

18   defendants’ arguments about the constitutionality of SB 50’s

19   right of refusal requirement.

20            Defendants may be correct that much of the real
21   property encompassed by SB 50’s refusal rights is qualitatively

22   different from a typical residential or commercial real estate

23   transaction.    What they do not argue, and what they have not

24   proven, however, is that there are categorical differences

25   between the lands SB 50 subjects to a right of refusal and all

26   other lands within California, including those of special
27   historical, cultural, or natural value not owned by the federal

28   government.    Defendants come closest to making this argument with
                                      13
1    the claim that federal lands are dissimilarly situated from all

2    other lands in California because they are “preserved for the

3    public’s benefit, while privately held lands are not.”    (Defs.’

4    Reply Brief in Supp. Of Cross-Mot. for Summ. J at 6.)    This

5    quality of federal public lands, however, is so directly linked

6    to their federal status that it cannot serve as the basis for

7    non-discriminatory differentiation.

8              Defendants’ argument also fails because they have not

9    shown that SB 50’s right of refusal requirement is “related to”

10   any distinguishing characteristics of the regulated lands as a

11   class.   The law does not, for example, enumerate a set of

12   characteristics associated with “sensitive” or “unique” lands and

13   then subject some federal lands to a right of first refusal

14   because they meet the relevant statutory definition of

15   “uniqueness.”   The law does not even apply broadly to all

16   sensitive or unique lands preserved for the benefit of the public

17   by any public or private entity, e.g., a trust or foundation.

18   Rather, SB 50 uncritically uses federal administrative and

19   institutional categories to target the federal government and

20   those with whom it deals for regulation.    For this reason, SB
21   50’s right of first refusal requirement violates the Supremacy

22   Clause by discriminating against purchasers of land who deal with

23   the federal government.

24             2.    Preemption

25             Plaintiff also argues that SB 50 is unconstitutional

26   because it is preempted by federal law.    Specifically, plaintiff
27   argues that SB 50 both intrudes into a field reserved exclusively

28   to Congress, i.e. the disposal of federal property, and directly
                                     14
1    conflicts with federal laws authorizing the disposal of federal

2    lands.    Both plaintiff’s field and conflict preemption arguments

3    cite the Property Clause of the U.S. Constitution2 and the Act

4    for the Admission of the State of California (“Admission Act”),

5    ch. 50 9 Stat. 452 (1850).     The latter is particularly explicit

6    in its circumscription of California’s ability to legislate in

7    the field of federal lands disposal.     It provides that the state

8    of California is admitted to the Union:

9               upon the express condition that the people of said
                state, through their legislature or otherwise, shall
10              never interfere with the primary disposal of the public
                lands within its limits, and shall pass no law and do
11              no act whereby the title of the United States to, and
                right to dispose of, the same shall be impaired or
12              questioned.
13

14   9 Stat. at 452.     Regardless of whether or not there is a

15   presumption against preemption, given the express language of the

16   Property Clause reserving for Congress the power to dispose of

17   federal lands and the Admission Act’s explicit prohibition on

18   California interfering with Congress’s ability to dispose of

19   federal lands, both of plaintiff’s preemption arguments appear

20   compelling.     However, because the court finds that SB 50
21   unconstitutionally violates the doctrine of intergovernmental

22   immunity, it need not reach the question of whether federal law

23   preempts SB 50.

24        B.    Remedy

25              1.     Injunctive Relief

26        2    The Property Clause of the Constitution states that,
27   “Congress shall have power to dispose of and make all needful
     rules and regulations respecting the territory or other property
28   belonging to the United States.” U.S. Cons. Art IV § 3, cl. 2.
                                     15
1                  Plaintiff’s claim that SB 50 unconstitutionally

2    regulates the United States is more than just speculation.        The

3    record before this court makes clear that SB 50, as implemented

4    by defendant SLC, both directly regulates the United States by

5    obstructing its operations, and discriminates against the United

6    States and those with whom it deals.       These injuries are “actual

7    or imminent, not ‘conjectural’ or ‘hypothetical.’” Lujan v. Defs.

8    of Wildlife, 504 U.S. 555, 560 (1992)(citing Whitmore v.

9    Arkansas, 495 U.S. 149, 155 (1990)).

10                 While some of plaintiff’s arguments about SB 50’s

11   unconstitutional direct regulation of the United States are

12   largely speculative,3 others speak to immediate and ongoing

13   constitutional injuries suffered by plaintiff because of SB 50.

14   Even where the United States has not conveyed or attempted to

15   convey title to its lands, that property is still impermissibly

16   regulated by SB 50’s assignment of refusal rights in it to the

17   SLC.       Moreover, SB 50 directly regulates the disposal of federal

18   land by clouding the United States’ marketable title.       (Id. at

19   24-25.)      Section 8560(b)(2)(A) of the California Public Resources

20   Code voids “ab initio” some conveyances of federal lands unless
21   the SLC was provided with refusal rights in those lands.        Given

22   that the federal government has never provided the SLC with

23   refusal rights, all conveyances of federal lands subject to SB

24   50’s refusal rights requirement are arguably void ab initio under

25

26
            3  For example, plaintiff notes that “[i]f Congress were
     to authorize agencies to dispose of rights of first refusal,
27   there would be apparently competing rights—thus impairing the
     federal agency’s ability to carry out authorized activities.”
28   (Pl.’s Mot. for Summ. J. at 24.)
                                     16
1    SB 50.    That the SLC issued certificates of compliance for these

2    conveyances is of no moment here since the statute expressly

3    conditions a conveyance’s validity on the provision of refusal

4    rights to the SLC, not on the issuance of a compliance

5    certificate by the SLC.

6               As implemented to date, SB 50 has also actually

7    discriminated against the United States and those with whom it

8    deals.    For example, other than the plaintiff, no seller in a

9    California real estate transaction has ever received a letter

10   like the one the SLC sent the Department of the Interior,

11   explaining that under SB 50 in order to “validly transfer [a 5.9

12   acre parcel of lands in Santa Barbara county], BLM must provide

13   the [SLC] with the right of first refusal or right to arrange for

14   the transfer of the parcel to another entity.”    (McVeigh Decl.

15   Ex. 9.)    Similarly, only grantees of federal land have had to

16   deal with the hassle of requesting a certificate of compliance

17   from the SLC or the threat of a $5,000 fine if they attempt to

18   record a deed to their land without an accompanying certificate

19   of compliance from the SLC.

20              Though the defendant SLC has never exercised its
21   putative refusal rights, plaintiff has already been injured

22   through the enforcement of SB 50: the statute’s direct regulation

23   of federal lands and their disposal, and its discrimination

24   against the federal government and its grantees are ongoing.

25   These unconstitutional harms to plaintiff are likely to persist

26   as long as SB 50 is in force.    For these reasons, the court
27   concludes that declaratory and injunctive relief are the

28   appropriate remedies.
                                      17
1               2.    Severability

2               Section 8560(g) of the California Public Resources Code

3    states that “[i]f any provision of this section or its

4    application is held invalid, that invalidity shall not affect

5    other provisions or applications that can be given effect without

6    the invalid provision or application.”    Given the presence of

7    such a clause, there is a presumption in favor of severability.

8    Santa Barbara Sch. Dist. v. Superior Court, 13 Cal. 3d 315, 331

9    (1975).    That presumption can be overcome, however, if the

10   invalid provision is grammatically, functionally, and

11   volitionally inseparable from the remainder of the statute.       Cal.

12   Redevelopment Ass’n. v. Matosantos, 53 Cal. 4th 231, 271 (2011).

13   Here, Section 8560(b)(2)(A) of the Public Resources Code and

14   Sections 223 and 27338 of the Government Code may be

15   grammatically separable from the remainder of the law, but

16   functionally and volitionally they are not.    The presumption in

17   favor of severability is overcome and the court declines to sever

18   any part of SB 50.

19              IT IS THEREFORE ORDERED that plaintiff’s motion for

20   summary judgment (Docket No. 20) be, and the hereby same is,
21   GRANTED.    Defendants’ cross-motion for summary judgment (Docket

22   No. 24) be, and the hereby same is, DENIED.

23              The court DECLARES that SB 50 is unconstitutional

24   because it violates the doctrine of intergovernmental immunity,

25   and PERMANENTLY ENJOINS defendants from enforcing SB 50.

26   Dated:    November 1, 2018
27

28
                                      18
